
	
		I
		111th CONGRESS
		2d Session
		H. R. 6217
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2010
			Mr. Walz introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Water Resources Development Act of 2000 with
		  respect to levee certifications, and for other purposes.
	
	
		1.Performance of specialized or
			 technical servicesSection 211
			 of the Water Resources Development Act of 2000 (31 U.S.C. 6505 note) is amended
			 by adding at the end the following:
			
				(f)Levee
				certificationsThe
				requirements of this section do not apply to activities conducted by the Corps
				of Engineers to evaluate a levee system that was designed or constructed by the
				Corps if the activities—
					(1)are conducted at the request of a State or
				local government; and
					(2)the State or local
				government agrees to reimburse the Corps for all costs associated with the
				performance of the
				activities.
					.
		
